United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                May 11, 2007
                        FOR THE FIFTH CIRCUIT
                        _____________________             Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-60758
                           Summary Calendar
                        _____________________

WENDY NASSAR,

                                                Plaintiff - Appellant,

                               versus

ACADEMY SPORTS & OUTDOORS,

                                            Defendant - Appellee.
_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 1:05-CV-367
_________________________________________________________________

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Wendy Nassar filed a lawsuit under 42 U.S.C. §§ 1981 and 2000e

against her former employer, Academy Sports & Outdoors, alleging

that Academy denied her a promotion because of her gender, and then

retaliated against her after she reported this discriminatory

conduct to the Human Resources manager and filed her complaint with

the EEOC.   Academy filed a motion for summary judgment, to which

Nassar failed to respond.    Relying on the allegations in Nassar’s

complaint, the district court granted summary judgment in favor of

Academy on the sex discrimination claim because Nassar failed to

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
make out her prima facie case, and on the retaliation claim because

Nassar failed to offer any evidence to indicate that Academy’s

legitimate    non-discriminatory   reason   for   terminating    her   was

pretextual.   Additionally, the district court dismissed Nassar’s §

1981 complaint for failure to allege racial discrimination.        After

careful review of the record, we affirm the district court for

essentially the reasons set forth in its thorough and well-reasoned

opinion.

                                                                AFFIRMED.




                                   2